 

Exhibit 10.5 

 

PATENT ASSIGNMENT

 

 

THIS ASSIGNMENT, made this 9th day of May 2012, by J&S Gaming, Inc., a New York
corporation (the “Assignor”), and MGT Holdings, Inc., a Delaware corporation
(the “Assignee”), witnesseth:

 

WHEREAS, the Assignor is the sole and rightful owner of certain ideas,
inventions, patent applications therefor and patents thereon (collectively
referred to as “Patents”) set forth in the Schedule attached hereto; and

 

WHEREAS, pursuant to the Contribution and Sale Agreement by and among Assignor,
Assignee and MGT Capital Investments, Inc., Assignor desires to assign, and
Assignee desires to acquire, the Patents.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties, intending to be legally bound,
agree as follows:

 

1. The Assignor does hereby sell, assign, transfer and set over, unto the
Assignee, its successors, legal representatives and assigns, the entire right,
title and interest in and to the Patents, including those Patents set forth on
the Schedule hereto, and all rights which the Assignor has enjoyed thereunder
both in the United States of America and throughout all countries of the world,
including any and all rights of recovery based on past and future infringement
of the Patents, the same to be held and enjoyed by the Assignee, for its own use
and benefit and the use and benefit of its successors, legal representatives and
assigns, forever and to the full end of the terms thereof, and all renewals and
extensions thereof.

 

2. The Assignor hereby covenants and agrees to and with the Assignee, its
successors, legal representatives and assigns, the Assignor will, whenever
counsel of the Assignee, or the counsel of its successors, legal representatives
and assigns, shall advise that any proceeding in connection with the Patents in
any country, including but not limited to interference and opposition
proceedings, is lawful and desirable, or that any registration, application for
registration or renewal of the Patents is lawful and desirable, sign all papers
and documents, take all lawful oaths, and do all acts reasonably necessary or
desirable to be done for the filing, prosecution, assignment, maintenance,
enforcement and defense thereof, without charge to the Assignee, its successors,
legal representatives and assigns.

 

 

 

[Balance of Page Intentionally Left Blank]

 

 

1

 



 

ASSIGNOR:

 

Signed at ________________________, this ____ day of May 2012.

 

  

  J&S GAMING, INC.                     By: /s/ Steven Brandstetter       Name:
Steven Brandstetter       Title: President  

 

 



STATE OF _____________ )   ) ss: COUNTY OF ___________ )

 

On this ____ day of May 2012, personally before me came Steven Brandstetter
known to me, and known to me to be the person described and who signed the
annexed assignment, and, being duly sworn, acknowledged that he executed the
same.

 

 

(SEAL)     Notary Public

 

 

 

 

 

 

 



 

[Signature Page to Intellectual Property Assignment]

 

 

 

 

 

 

SCHEDULE
PATENTS

 

 

Title Filing Date Application Serial Number Patent Number Gaming device having a
second separate bonusing event October 18, 2011 09/982,437 US 7,892,088 Gaming
device having a second separate bonusing event January 14, 2011 12/930,712
20110111848

 

 

 

 

 

 



 

